Citation Nr: 1017581	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected fibromyalgia, currently rated as 40 percent 
disabling.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which denied the 
benefit sought on appeal.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular evaluation 
for fibromyalgia and has not been shown to present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 
4.40-4.45, 4.71a, Diagnostic Code 5025 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to claim for an increased disability rating for 
the service-connected fibromyalgia, the law requires VA to 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased rating in June 2007.  He was sent a letter in July 
2007 which notified him that, to substantiate a claim for 
increased compensation, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of types of evidence that might show 
such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  These notice 
requirements were provided before the adjudication of the 
claim in September 2007, and therefore there was no defect 
with regard to the timing of the notice as to these 
requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).


Both the letter sent in July 2007 and another letter sent in 
August 2008 notified the Veteran that, should an increase in 
disability be found, a disability rating would be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  The August 2008 letter 
was somewhat more detailed in this explanation.  The Board 
acknowledges that the August 2008 letter was sent after the 
adjudication of the claim in September 2007.  However, the 
Veteran was given an opportunity to respond following this 
notice (he did not), and the claim was subsequently 
readjudicated in a September 2008 statement of the case, and 
therefore any defect in the timing of the notice of this 
information was harmless.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment and 
examination records.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The report of a VA general medical examination conducted in 
April 2006 includes a diagnosis of fibromyalgia.  

The RO, as part of a May 2006 rating decision, granted 
service connection for fibromyalgia; a 40 percent rating, 
effective from August 26, 2005, was assigned.  The Veteran 
did not, after being notified of this decision in May 2006, 
appeal this decision.  

Review of a VA fibromyalgia examination report, dated in 
August 2007, shows that the Veteran reported worsening 
symptoms since he was examined in April 2006.  He complained 
of widespread muscle pain with intermittent twitching and 
muscle spasm.  This affected his back, thorax, neck, and 
upper and lower extremities.  He also complained of trouble 
sleeping.  Musculoskeletal examination showed multiple 
trigger areas which were quite tender to palpation on 
fibromyalgia testing; 16 of 20 trigger points were positive.  
The Veteran's muscle strength seemed adequate and 
symmetrical.  

Review of a VA fibromyalgia examination report, dated in June 
2008, reveals that the Veteran complained of worsening muscle 
pain since he was examined in August 2007.  He complained of 
generalized muscle pain affecting his back, thorax, neck, 
extremities, and spine.  He also complained of trouble 
sleeping.  The Veteran informed the examiner that he worked 
as a forklift driver.  Musculoskeletal examination showed 
bilateral tenderness to palpation in the lower sternomastoid 
muscle, costcochondral junction, lateral epicondyles, greater 
throchanter of the hips, medial fat pad of the knees, 
insertion of the suboccipital muscle, trapezius muscles, 
upper outer buttocks, and origin of supraspinatus muscles.  
Also, 18 of 18 trigger points were positive.  The Veteran's 
muscle strength seemed adequate and symmetrical.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.


The Veteran is currently assigned a 40 percent disability 
evaluation for his service-connected fibromyalgia pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5025.  Under that 
diagnostic code, a 40 percent disability evaluation is 
warranted for fibromyalgia with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms that are constant, or nearly so, and refractory 
to therapy.  A 40 percent disability evaluation represents 
the maximum schedular criteria for fibromyalgia.  
Consequently, the Veteran is not entitled to an increased 
rating under Diagnostic Code 5025.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Veteran is already assigned the 
maximum schedular evaluation under Diagnostic Code 5025.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the United 
States Court of Appeals for Veterans Claims determined that 
if a claimant is already receiving the maximum disability 
rating available, it is not necessary to consider whether 38 
C.F.R. §§ 4.40 and 4.45 are applicable.  Thus, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, are not applicable 
to the Veteran's current claim.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected fibromyalgia 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.


The Board does observe that the Veteran indicated in the 
course of a June 2008 VA examination that he was employed.  
As such, there clearly is no indication that he has marked 
interference with employment due to his fibromyalgia.  

In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
Veteran's service-connected fibromyalgia under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 40 percent for fibromyalgia is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


